COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 MITCHELL EDWARD TEMPLETON,                    §              No. 08-16-00018-CR
 JR.,
                                               §                Appeal from the
                      Appellant,
                                               §                34th District Court
 v.
                                               §            of El Paso County, Texas
 THE STATE OF TEXAS,
                                               §              (TC# 20120D05281)
                      State.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 21, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Peter R. Escobar, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before September 21, 2016.

       IT IS SO ORDERED this 4th day of August, 2016.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.